
	
		II
		112th CONGRESS
		1st Session
		S. 960
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Kerry (for himself,
			 Mr. Alexander, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for a study on issues relating to access to
		  intravenous immune globulin (IVIG) for Medicare beneficiaries in all care
		  settings and a demonstration project to examine the benefits of providing
		  coverage and payment for items and services necessary to administer IVIG in the
		  home.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare IVIG Access
			 Act.
		2.Medicare patient
			 IVIG access demonstration project
			(a)EstablishmentThe
			 Secretary shall establish and implement a demonstration project under title
			 XVIII of the Social Security Act to evaluate the benefits of providing payment
			 for items and services needed for the administration, within the homes of
			 Medicare beneficiaries, of intravenous immune globin for the treatment of
			 primary immune deficiency diseases.
			(b)Duration and
			 scope
				(1)DurationBeginning
			 not later than 6 months after the date of enactment of this Act, the Secretary
			 shall conduct the demonstration project for a period of 3 years.
				(2)ScopeThe
			 Secretary shall enroll not greater than 4,000 Medicare beneficiaries who have
			 been diagnosed with primary immunodeficiency disease for participation in the
			 demonstration project. A Medicare beneficiary may participate in the
			 demonstration project on a voluntary basis and may terminate participation at
			 any time.
				(c)ReimbursementThe
			 Secretary shall establish an hourly rate for payment for items and services
			 needed for the administration of intravenous immune globin based on the
			 low-utilization payment adjustment under the prospective payment system for
			 home health services established under section 1895 of the Social Security Act
			 (42 U.S.C. 1395fff).
			(d)Study and
			 report to Congress
				(1)Interim
			 evaluation and reportNot later than 24 months after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 contains the following:
					(A)An interim
			 evaluation of the impact of the demonstration project on access for Medicare
			 beneficiaries to items and services needed for the administration of
			 intravenous immune globin within the home.
					(B)An analysis of
			 the appropriateness of implementing a new methodology for payment for
			 intravenous immune globulins in all care settings under part B of title XVIII
			 of the Social Security Act (42 U.S.C. 1395k et seq.).
					(C)An analysis of
			 the feasibility of reducing the lag time with respect to data used to determine
			 the average sales price under section 1847A of the Social Security Act (42
			 U.S.C. 1395w–3a).
					(D)An update to the
			 report entitled “Analysis of Supply, Distribution, Demand, and Access Issues
			 Associated with Immune Globulin Intravenous (IGIV)”, issued in February 2007 by
			 the Office of the Assistant Secretary for Planning and Evaluation of the
			 Department of Health and Human Services.
					(2)Final
			 evaluation and reportNot later than July 1, 2015, the Secretary
			 shall submit to Congress a report that contains a final evaluation of the
			 impact of the demonstration project on access for Medicare beneficiaries to
			 items and services needed for the administration of intravenous immune globin
			 within the home.
				(e)Offset
				(1)In
			 generalSection 1861(n) of the Social Security Act (42 U.S.C.
			 1395x(n)) is amended by adding at the end the following: “Such term includes
			 disposable drug delivery systems, including elastomeric infusion pumps, for the
			 treatment of colorectal cancer.”.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to items
			 furnished on or after the date of enactment of this Act.
				(f)DefinitionsIn
			 this Act:
				(1)Demonstration
			 projectThe term demonstration project means the
			 demonstration project conducted under this Act.
				(2)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual who is entitled to, or enrolled for, benefits under part A of title
			 XVIII of the Social Security Act or enrolled for benefits under part B of such
			 title.
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				
